DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/8/2020.
Applicant's election with traverse of I (claims 1-14) in the reply filed on 12/8/2020 is acknowledged.  The traversal is on the ground(s) that inventions are sufficiently related and it would not be burdensome.  This is not found persuasive because as the method claims, as originally claimed, do not recite any structure.  Furthermore, method claims can be performed with different steps and devices.  The method claims (invention II) are mutually exclusive to the device claims. MPEP 806.05 states that: "[r]elated inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention." Infringement is defined by 35 U.S.C. 271.
The requirement is still deemed proper and is therefore made FINAL.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giedd et al. (2016/0025517 hereinafter Giedd) in view of Longinotti-Buitoni et al. (2014/0318699 hereinafter Longinotti-Buitoni) and Nino et al. (20170106585 hereinafter Nino).
Regarding claims 1, 2, 5, 9, 10, 11, Giedd teaches an assembly comprising: 
(an aircraft component that is heated when in use); 
a resistance temperature detector (for the aircraft component) (Fig 14, para 65), the resistance temperature detector configured to change resistance (as the aircraft) component temperature changes (para 65), wherein the resistance temperature detector is additively manufactured such that the resistance temperature detector includes one or more layers of a conductive ink (inkjet printing: para 68; layers: Fig 11);
 one or more leads electrically connected to at least one layer of the conductive ink (inkjet printing:  para 68, electrodes: para 64) selected from the group consisting of carbon loaded, nano-carbon loaded, and nano-silver conductive inks (para 63) within the resistance temperature detector (para 15); and a controller electrically connected to the resistance temperature detector through the one or more leads (controller unit connected to the transducer: para 83, 84; conductive polymer: para 115), wherein the controller is configured to analyze temperature data from the resistance temperature detector to determine the power ON and OFF times for the aircraft component that is heated when in use.  

However, Giedd does not teach using the resistive temperature sensor on an aircraft component and the controller is configured to analyze temperature data from the resistance temperature detector to determine the power ON and OFF times for the aircraft component that is heated when in use.  

Longinotti-Buitoni teaches the controller is configured to analyze temperature data from the resistance temperature detector to determine the power ON and OFF times (below or above a preset value, trigger: para 159).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include temperature threshold detection as 
However, the combination (Giedd modified by Longinotti-Buitoni) does not teach printing the resistive temperature sensor on an aircraft component.

Nino teaches printing conductive ink on an aircraft (Fig 1, para 45).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to apply the structure on an airplane component as taught by Nino for desired use. Furthermore, its an intended use, and a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  With respect to specified resistance in ohms (claims 10, 11),  Giedd teaches sensing elements of dimensions (Fig 1) and resistance is related to thickness and length.


With regard to claim 3, Giedd teaches the resistance temperature detector resides on a flexible substrate (para 81, 100).
However, the combination (Giedd modified by Longinotti-Buitoni) does not teach printing the resistive temperature sensor on an aircraft component.
Nino teaches printing conductive ink on an aircraft (Fig 1, para 45).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to apply the structure on an airplane component as taught by Nino for desired use.
Regarding claim 4, Giedd teaches the flexible substrate is selected from the group consisting of neoprene, TPU, polyimide, pre-impregnated fabric, and combinations thereof (para 71).  
With respect to claim 6, Giedd teaches comprising an intermediary dielectric layer between the surface of the aircraft component and the resistance temperature detector (18 Fig 1; para 53).  

Regarding claims 7, 12, Giedd teaches the resistance layer has a thickness between 0.0001”-0..10” (Fig 1) and the intermediary dielectric layer has a thickness between 0.0005 inches and 0.030 inches (para 56).  
	
With respect to claim 8, Giedd teaches the resistance temperature detector is encapsulated with a dielectric material selected from the group consisting of acrylic, neoprene, polyurethane, polyimide, silicone, and an epoxy-fiberglass matrix (para 71).

	Regarding claim 13, Giedd teaches the resistance element can detect temperature between -40 and 400 degrees Fahrenheit (Fig 16, 17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Aliane et al/ (2016/0131537) teaches a resistive temperature sensor based on ink on a flexible substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855